Case 9:21-cv-80929-DMM Document 17 Entered on FLSD Docket 06/14/2021 Page 1 of 6




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                 Case No.: 9:21-cv-80929-DMM

  Terry Tannenbaum, on his own behalf and on
  Behalf of all others similarly situated,

         Plaintiff,
  v.

  Caliber Home Loans, Inc., a Delaware
  corporation,

         Defendant.
                                    /
         JOINT MOTION TO VACATE THE TRIAL DATE AND TO SET A CLASS
              CERTIFICATION DISCOVERY AND BRIEFING SCHEDULE

         Plaintiff Terry Tannenbaum (“Plaintiff”) and Defendant Caliber Home Loans, Inc.

  (“Caliber” and together with the Plaintiff, the “Parties”), through their respective counsel, hereby

  jointly move as follows:

         1.      On May 25, 2021, Plaintiff filed this putative class action against Caliber alleging

  violations of the Fair Debt Collection Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA” or

  “Act”), as interpreted by the Eleventh Circuit’s recent decision in Hunstein v. Preferred

  Collection & Mgmt. Servs., Inc., 994 F.3d 1341 (11th Cir. 2021). (Dkt. 1.)

         2.      Defendant Caliber was served with the summons and complaint on May 26, 2021

  (Dkt. 6), which placed its deadline to respond on or before June 16, 2021. The Court

  subsequently extended Caliber’s response deadline to June 30, 2021. (Dkt. 16.)

         3.      On June 3, 2021, the Court issued an Order scheduling the jury trial in this case to

  commence on February 9, 2022, and ordering the Magistrate Judge to issue a scheduling order
Case 9:21-cv-80929-DMM Document 17 Entered on FLSD Docket 06/14/2021 Page 2 of 6




  setting all pretrial deadlines. (Dkt. 9.) The Order also requires any requests to modify the trial

  date to be filed prior to the scheduling conference. (Id. at pg. 3.)

          4.     On June 7, 2021, Judge Matthewman set a scheduling conference for June 15,

  2021.

          5.     On June 8, 2021, counsel for both parties met and conferred regarding their

  respective views of the case, the current case schedule, and the discovery necessary to prepare

  for motions for class certification, summary judgment, and trial.

          6.     Plaintiff alleges that Caliber violated the FDCPA by providing consumer debt

  information to third party vendors. (Compl. ¶¶ 32-33.) Accordingly, Plaintiff intends to seek

  evidence relevant to class certification it expects is within the possession of Caliber and/or its

  vendors. Absent an extension of the existing trial date, the parties will be left with eight months

  to complete all discovery in this action, fully brief Plaintiff’s anticipated motion for class

  certification, effectuate a notice plan, and file any dispositive motions. The Parties are concerned

  it is not possible to complete these tasks within eight months.

          7.     An extension will permit the parties sufficient time to identify all third parties

  involved, effectuate any subpoenas, and take depositions that may be necessary. By permitting

  additional time to engage in pre-certification discovery, the Parties will be able to provide a

  fulsome record upon which this Court can adjudicate class certification.

          8.     Moreover, the one-way intervention rule, which requires class members to make a

  determination regarding whether to remain in the class or opt-out prior to a decision on the

  merits of the case further complicates the schedule. See London v. Wal-Mart Stores, Inc., 340

  F.3d 1246, 1252 (11th Cir. 2003) (“‘One-way intervention’ occurs when the potential members

                                                     2
Case 9:21-cv-80929-DMM Document 17 Entered on FLSD Docket 06/14/2021 Page 3 of 6




  of a class action are allowed to ‘await ... final judgment on the merits in order to determine

  whether participation [in the class] would be favorable to their interests.’” (citation omitted)).

  That is, Plaintiff will be required to complete class discovery, fully brief class certification, await

  a decision, formulate a notice plan (subject to Court approval), and effectuate the notice plan—

  all prior to filing a motion for summary judgment. Under the current schedule, Plaintiff will

  likely need to file his motion for class certification within 30 to 60 days to potentially preserve

  his ability to move for summary judgment.

          9.      For the reasons set forth above, the Parties respectfully request that the Court

  vacate the existing trial date and approve the case schedule as set forth below. The proposed

  schedule is necessary given the current posture of the case and the need for precertification

  discovery. That is, Caliber has not yet responded to Plaintiff’s Complaint and no discovery has

  taken place.

          10.     Therefore, the Parties respectfully request that the Court enter a ten (10) month

  schedule to complete all fact and expert discovery. The first eight months will be devoted to fact

  discovery and the last two months will be devoted to expert discovery. The deadline to complete

  discovery would be April 11, 2022. Following the close of this ten-month discovery period, the

  Parties would brief class certification. Plaintiff’s Motion for Class Certification shall be filed no

  later than April 25, 2022. Following a ruling on class certification the Court would hold a

  subsequent case management conference and establish a schedule for the remainder of the case,

  including a period for any remaining merits-based discovery, and dates for summary judgment

  briefing, pretrial conferences, and the trial.

          NOW, THEREFORE, the Parties hereby jointly stipulate and agree, and request the

                                                     3
Case 9:21-cv-80929-DMM Document 17 Entered on FLSD Docket 06/14/2021 Page 4 of 6




  Court’s approval of the following schedule:

             a. Deadline to Amend Pleadings and Add Parties: September 10, 2021;

             b. Plaintiff’s Expert Disclosure(s): February 11, 2022;

             c. Caliber’s Expert Disclosure(s): March 11, 2022;

             d. Rebuttal Expert Disclosure(s): March 25, 2022;

             e. All Discovery to be Completed: April 11, 2022;

             f. Motion for Class Certification Due: April 25, 2022;

             g. Response to Motion for Class Certification: May 16, 2022;

             h. Reply ISO Motion for Class Certification: May 30, 2022; and

             i. Subsequent Case Management Conference: TBD.



 Date: June 14, 2021                  Respectfully submitted,


                                       /s/ Ryan S. Shipp
                                      Ryan S. Shipp, Esquire
                                      Florida Bar #52883
                                      ryan@shipplawoffice.com
                                      Law Office of Ryan S. Shipp, PLLC
                                      814 W. Lantana Rd., Suite 1
                                      Lantana, Florida 33462
                                      (561) 699-0399

                                      Steven L. Woodrow
                                      (swoodrow@woodrowpeluso.com)*
                                      Woodrow & Peluso, LLC
                                      3900 East Mexico Ave., Suite 300
                                      Denver, Colorado 80210
                                      Telephone: (720) 213-0675

                                      Counsel for Plaintiff Terry Tannenbaum


                                                 4
Case 9:21-cv-80929-DMM Document 17 Entered on FLSD Docket 06/14/2021 Page 5 of 6




                              *Pro Hac Vice


                              /s/ Dale A. Evans, Jr.

                             Dale A. Evans Jr.
                             Florida Bar Number: 98496
                             dale.evans@lockelord.com
                             R. Keith Ustler
                             Florida Bar Number: 103584
                             keith.ustler@lockelord.com
                             LOCKE LORD LLP
                             777 South Flagler Drive, Suite 215-East
                             West Palm Beach, Florida 33401
                             Telephone: 561-833-7700
                             Facsimile: 561-655-8719

                             Robert T. Mowrey
                             rmowrey@lockelord.com
                             Christopher M. Boeck
                             cboeck@lockelord.com
                             LOCKE LORD LLP
                             2200 Ross Avenue, Suite 2800
                             Dallas, Texas 75201
                             Telephone: 214-740-8000
                             Facsimile: 214-740-8800
                             * Pro Hac Vice

                             Counsel for defendant Caliber Home Loans, Inc.




                                         5
Case 9:21-cv-80929-DMM Document 17 Entered on FLSD Docket 06/14/2021 Page 6 of 6




                                  CERTIFICATE OF SERVICE

         The undersigned hereby certifies that a true and correct copy of the above titled document

 was served upon counsel of record by filing such papers via Court’s ECF system on June 11

 2021.

                                               /s/ Ryan S. Shipp




                                                  6
